DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 8-14 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the prior art of record fails to explicitly disclose or fairly suggest a liquid crystal display, “wherein the second electrode includes a cut line which is a disconnected portion of the second electrode, wherein the cut line is disposed to overlap a conductive short-circuit spacer which electrically connects the second electrode and a common voltage transmission line disposed on the first substrate,” along with the other limitations of each of claims 1 and 11.
Applicant’s arguments (see Remarks, filed October 7, 2021), with respect to the rejection under 35 U.S.C. 103 over Tanaka et al. (US 8,460,953) in view of Liu of BOE (CN 105093629), have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn.
Furthermore, the prior art reference previously cited but not relied upon, Shim et al. (US 2018/0157132), discloses a liquid crystal display (Figs. 1-7), wherein a second electrode (270) includes a cut line (222) which is a disconnected portion of the second electrode (Figs. 2-7).  Shim discloses the cut line overlaps a sealant (350), however, Shim fails to explicitly disclose a 
Therefore, claims 1 and 11 are allowed.  Claims 2, 3, 8-10, 12-14 and 17-20 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896